Citation Nr: 0106529	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service with the United State Army 
from May 1968 to December 1970, to include service in 
Vietnam.  His record of service (DD Form 214) shows that his 
military occupational specialty was airplane repairman. 
His awards and medals include the Army Commendation Medal and 
the Aircraft Crewman Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Albuquerque, New Mexico, which, in pertinent part, 
denied entitlement to service connection for PTSD.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The evidence shows that the veteran was in Vietnam from July 
1969 to December 1970.  Unless it is shown that he engaged in 
combat with the enemy and his claimed stressors are related 
to such combat, there must be credible supporting evidence 
that the claimed in-service stressors occurred in order to 
support the diagnosis of PTSD.  The existence of an event 
alleged as a "stressor" that results in PTSD, though not 
the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).  

The veteran has submitted statements contending that he 
experienced multiple stressors during his 18 months of 
service in Vietnam, including having to wash out the bloody 
remains of an observer who had been shot and killed in his 
aircraft; having served on guard duty in an airfield where 
bloody wooden boxes containing the dead bodies of Vietnamese 
soldiers were held for days before being transported; having 
witnessed villagers in Da Nang lined up and executed; having 
been under rocket and mortar attack on numerous occasions; 
and having been called a baby killer and a murderer upon 
returning from Vietnam.  

In a December 1999 statement in support of his claim, the 
veteran reported that on his unit was frequently under mortar 
and rocket attack.  He stated that on the nights of July 13 & 
14, 1969 he was in Da Nang and was under rocket and mortar 
attack, and again on July 17, 1969, taking cover in the 
bunkers.  


The veteran further reported that on July 18, 1969 he was 
assigned to the 220th RAC in Phu Bai.  He stated that within 
the first month of attachment, an airplane returned carrying 
an officer who had been shot and killed inside the plane, and 
he had to cut into the belly of the plane in order to clean 
out the individuals bloody remains.  He further indicated 
that on August 15, 1969 he served on guard duty at the 
airport.  

He stated that bloody wooden boxes containing the bodies of 
dead South Vietnamese awaiting air transport would remain at 
the airport for days in temperatures in excess of 100 
degrees.  He also stated that during the month of September 
1969, he was sent to Da Nang by truck to pick up parts.  He 
reported that en route, he witnessed many mutilated bodies 
along side the roadways.  The veteran's service records 
reflect that he was part of the 212th Combat Aviation 
Battalion (212th CAB) in 1969 with stationing in USARPAC in 
1969, and with the Headquarters 1st Aviation Brigade when he 
was awarded the Army Commendation Medal in June 1970.  

On VA examination in Apri1 1999, the veteran was diagnosed 
with PTSD. The relevant diagnoses were Axis 1:  PTSD, chronic 
and severe and Axis IV:  exposure to war.  By letter dated in 
December 1999, the VA physician stated that the veteran's 
PTSD symptoms were causally connected to experiences in the 
combat zone.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of PTSD.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him the opportunity to provide 
any additional specific information 
pertaining to alleged stressful events of 
service, particularly informing him of 
the probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  

The veteran and his representative must 
be advised that this evidence is 
necessary in order to obtain supportive 
evidence of the alleged stressful events 
and that the veteran must be as specific 
as possible, because without such detail, 
an adequate search for verifying 
information cannot be conducted.  Any 
obtained information should be associated 
with the claims file.

3.  The RO should send a copy of the 
veteran's complete service personnel 
records, including his records of service 
(DD Form 214), a copy of his "201" file, 
and his December 13, 1999 statement of 
stressors, along with any additional 
stressor information he may provide, and 
a copy of this remand and all associated 
documents to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), located at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to 
provide any information that might 
corroborate each of the veteran's alleged 
stressors.  

In particular, USASCRUR should be asked 
to document the death of an individual, 
possibly a Marine Corps Officer, between 
July and August 1969 whose body was 
returned to Phu Bai by plane, and which 
plane was detailed by the 220th RAC.  
USASCRUR also should be asked to provide 
unit histories or other historical 
information of unit combat involvement 
for the units to which the veteran was 
attached while in Vietnam.  The response, 
negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

4.  Following the above, the RO must make 
a specific determination as to whether 
the record contains "credible supporting 
evidence from any source" (apart from 
the veteran's own unsubstantiated 
evidentiary assertions or the conclusions 
of post-service medical providers) to 
establish the existence of any event 
claimed as a stressor.  


In addressing this matter, the RO should 
also address credibility issues, if any, 
raised by the record.  If the RO 
determines that there is no verified 
event claimed as a stressor, no further 
action is required as to the claim for 
service connection for PTSD.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  

4.  If, and only if it is determined that 
the veteran was exposed to a verified 
stressor or stressors, the RO should 
arrange for a VA special psychiatric 
examination of the veteran.  

The claims file, a separate copy of this 
remand, and any information obtained from 
the veteran, must be provided to the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies, including 
psychological studies should be 
conducted.

The RO must specify for the examiner the 
stressor(s) it has determined are 
corroborated by the evidence of record 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.

If the examiner believes that PTSD is the 
appropriate diagnosis, he/she should 
specify (1) whether the alleged stressor 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO, and found to be 
sufficient to produce PTSD by the 
examiner.

The examiner must assign a Global 
Assessment of Functioning (GAF) Score 
which is consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and explain what the assigned score 
means.  The examiner should also be 
requested to determine whether 
clarification of the appellant's 
diagnosis(es), if any, would be assisted 
by a period of hospitalization for 
examination and observation.  If 
determined appropriate by the examiner, 
such hospitalization for examination and 
observation should be scheduled and 
conducted.  The report of hospitalization 
should include the complete history of 
treatment and observation, including 
copies of all clinical records, discharge 
summary, and examination reports, nurse 
notes, and therapy records, prepared 
during the hospitalization.

If the examiner determines that a period 
of hospitalization is not required, the 
examiner should so state.  During the 
admission any necessary special studies 
or tests to include psychological testing 
and evaluation should be accomplished.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s), hospitalization report (if 
required), and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2000) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
are subsequently issued also should be 
considered.  

6.  After undertaking any development 
deemed essential, in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for compensation.  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


